Citation Nr: 0835140	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-26 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for PTSD.

The veteran testified before the undersigned at a hearing at 
the RO in June 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran has combat service, as demonstrated by 
receipt of a Purple Heart medal.

2.  A preponderance of the evidence is against a finding that 
the veteran currently meets the diagnostic criteria for PTSD.

3.  Competent medical evidence demonstrates that the veteran 
has a chronic anxiety disorder as a result of combat-related 
stressors. 



CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, characterized as anxiety, have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in order to assist them 
in substantiating their claims.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Given the entirely favorable action below, no further 
assistance or notice is required to assist the veteran in 
substantiating his claim.


Factual Background & Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); credible supporting evidence 
that the claimed in-service stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and a verified in-service stressor.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

Participation in combat, is a determination that is to be 
made on a case-by-case basis, and requires the veteran to 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations  
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.  

The veteran asserts that he has post-traumatic stress 
disorder (PTSD) due to stressful combat-related events.  

According to the veteran's DD214, his military occupational 
specialty (MOS) was 36C40 (radioman).  The veteran was 
awarded the Purple Heart, in addition to the National Defense 
Service Medal (NDSM), the Vietnam Campaign Medal with 2 
overseas bars, (VCM) and the Vietnam Service Medal (VSM), and 
others.  The veteran also submitted internet articles to 
document his unit's involvement with hostile forces.  
Accordingly, the veteran is a "combat veteran" and his 
testimony can establish the occurrence of the claimed in-
service stressors.  The claimed in-service stressors have 
been verified.  Therefore, the next question is whether there 
is a diagnosis of PTSD, as contemplated under 38 C.F.R. § 
3.304(f).  

In December 2004, the veteran underwent a psychological 
evaluation by a Licensed Mental Health Counselor (LMHC).  
During the evaluation, the veteran reported his unit saw 
intense combat.  Specifically, in one 24-hour battle at Dak 
To, more than half of the veteran's company was killed and 
the veteran was only one of 15 that survived without any 
wounds.  Afterward, the survivors were assigned to clean and 
prepare the bodies.  The veteran also reported a vivid memory 
of being ordered to open an aluminum casket containing the 
remains of a Vietnamese grandfather, in the presence of his 
mourning granddaughters who were transporting the body for 
burial.  Based upon the interview, the LMHC provided a 
diagnosis of PTSD, delayed.  A treatment record of another 
private psychiatrist, dated in March 2005, also reflects a 
diagnosis of PTSD, chronic with delayed onset.  

VA outpatient treatment records dated between May 2005 and 
January 2007 show complaints of anxiety and some depression, 
with diagnoses of anxiety disorder, not otherwise 
specified/PTSD traits with some mild depression.

The veteran was afforded a VA psychiatric examination in July 
2005.  His records were reviewed prior to the interview.  The 
examiner also indicated review of a prior VA psychiatric 
assessment, as well as the two medical opinions from the 
private physician and the LMHC who diagnosed the veteran with 
PTSD.  Following a detailed interview and psychology 
assessment (which involved use of the CAPS, Semi-Structured 
Interview, and the SCID, Symptom -Calibrated Scoring Rule), 
the examiner provided an AXIS I diagnosis of anxiety 
disorder, not otherwise specified.  The examiner explained 
that the veteran did not meet the criteria for a diagnosis of 
post traumatic stress disorder because he did not endorse a 
sufficient number of avoidance or numbing symptoms from 
criterion C.  He explained further that in order to meet the 
threshold for post traumatic stress disorder an individual 
must have at least three avoidance or more numbing symptoms.  
The veteran, however, only reported one.  The examiner opined 
further that the veteran met the criteria for a diagnosis of 
anxiety disorder, not otherwise specified.  The anxiety was 
found to have been precipitated by his traumatic experiences 
in Vietnam.  

Based upon the cumulative evidence, the Board finds that 
service connection for PTSD is not warranted.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (2007).  In this case, while the veteran's stressors 
are verified, the persuasive medical evidence demonstrates 
that the veteran does not currently have a diagnosis of PTSD.  
The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such clinical data or other rationale 
employed by the physician and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board has afforded more weight to the July 
2005 VA examiner's opinion, than to the private opinions.  
The VA examiner had the opportunity to review the claims file 
and to conduct a personal examination of the veteran.  In 
addition, the examiner provided an in-depth analysis of the 
veteran's mental status; specifically cited DSM-IV criteria; 
and explained in detail why the criteria for a diagnosis of 
PTSD were not met.  

The opinions espoused by the private mental health 
professionals are less persuasive.  Notably, the report from 
the private psychiatrist was rendered without review of the 
veteran's claims folder, or any discussion as to a clinical 
examination, or any discussion as to how the veteran met the 
criteria for a diagnosis of PTSD.  The lack of clinical 
findings supporting this diagnosis undermines the probative 
value of the psychiatrist's opinion.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The report from the LMHC also 
failed to make reference to DSM IV criteria to support his 
diagnosis of PTSD.  For these reasons, the Board assigns the 
private opinions significantly less weight.  The persuasive 
medical evidence shows that the veteran does not have PTSD 
due to military trauma.  As a preponderance of the evidence 
is against a finding that the veteran has PTSD that is 
related to service, service connection for PTSD cannot be 
granted.   

The Board must, however, liberally construe all submissions. 
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The 
Federal Circuit has held that "a veteran's claim based on a 
specified disability does not become a different 'case' at 
each stage of the often lengthy and complex proceedings.  
Carpenter v. Nicholson, 452 F.3d 1379 (Fed. Cir. 2006).  A 
case encompasses 'all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled.'  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001). 
Moreover, "the Board is required to adjudicate all issues 
reasonably raised by a liberal reading of the appellant's 
substantive appeal, including all documents and oral 
testimony in the record prior to the Board's decision." 
Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon 
v. Brown, 6 Vet. App. 396 (1994).

The Board, construes the veteran's claim as encompassing 
entitlement to service connection for a psychiatric 
disability regardless of the precise diagnosis.  The Board 
finds that the veteran is entitled to service connection for 
a chronic anxiety disorder due to the stressful combat-
related events that occurred in service.  In this regard, the 
record contains sufficient proof that the veteran was exposed 
to traumatic combat-related events during active military 
service.  The post-service medical record is positive for 
reports and findings of anxiety problems.  Moreover, as 
noted, a VA psychologist has opined that the veteran has 
anxiety disorder, not otherwise specified, which is directly 
attributable to his traumatic experiences in Vietnam.  

Thus, as the record contains both lay and medical evidence 
linking the veteran's current chronic anxiety disorder to his 
active duty service, the Board is satisfied that the 
requirements for service connection for an acquired 
psychiatric disorder- anxiety, not otherwise specified- have 
been met.  Service connection for an acquired psychiatric 
disorder-anxiety, not otherwise specified, is granted.


ORDER

Service connection for an acquired psychiatric disorder 
characterized as an anxiety disorder is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


